DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	U.S. Patents listed under Cite No. 17, 19, and 22 have been lined through because they are duplicate listings.	
	The Information disclosure Statement(s) filed 9/21/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Petersen et al. (US 2017/0092054).
Re-claim 1:  Petersen disclose:
 a kiosk having an interactive graphical touchscreen user interface having a processor and memory for a user to physically receive a pre-specified item of value from the kiosk (Electronic gaming machine (EGM) [kiosk]-[0010], Figs. 5A-5B, having an interactive graphical touch-screen –[0173-0174], [0186]; a processor and memory of the EGM-[0168-0169]; user may receive a pre-specified item of value from EGM such as a ticket or credit slip associated with a monetary value, paper currency, or coin [0176]);
the interactive graphical touchscreen user interface communicatively coupled to an identification recognition sensor, token acceptance sensor, a password processing sensor and a belt (Fig. 4 is an example of the EGM [kiosk]; having a display device which includes a touch-screen ¶¶[0173-0174] coupled to a sensor such as a biometric sensor ¶[0191] [identification recognition sensor], password processing sensor [0161], output device which dispenses item of value [belt]- [0176]; user taps mobile device to a card reader or other location of the EGM and mobile app sends authorization token to EGM- [0043] [token acceptance sensor]);
the pre-specified item of value is provided as a regular recurring occurrence and at least one token has a time period from a sale thereof to an expiration thereof, which partially overlaps a time period from a sale of another token until the expiration of the another token, each of the tokens having different expiration dates and each of the tokens are for a separate pre-specified item of value (authorization tokens periodically expire and an unexpired authorization token can be used to transfer funds to EGM without the need of re-authentication [0013], [0040]);
biometric sensor ¶[0191], the kiosk configured with a token acceptance sensor for accepting the at least one token (mobile device is tapped to a card reader of the EGM-[0043]), and if the kiosk recognizes the user and accepts the at least one token and a correct password (password processing sensor of the EGM [0161], the kiosk causing the user to physically receive the pre-specified item of value (EGM dispenses ticket or credit slip associated with monetary value or paper currency or coins to the user via payout device of the EGM-[0176]).

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELDA G MILEF/Primary Examiner, Art Unit 3694